DECISION
The application of the above-named defendant for a review of the sentence of 6 years with 79 days jail time credit for Grand Larceny imposed on April 9, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence heretofore imposed will be changed and modified by suspending the last two (2) years of the six year term.
This man has an extenive criminal record and the sentence imposed is not excessive. And, further, the six years was imposed after the revocation of a deferred sentence. However, taking into consideration the total circumstances of the original charge and the transcript at the revocation hearing, we feel that the suspension of the final two years of the six year sentence is justified.
We thank Jack Morton, Esq., of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.